(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción radicada por los demandados-apelados en la que solicitan que el presente recurso sea desestimado por abandono;
Por Cuanto, de la certificación expedida por el secretario de la Corte de Distrito de Arecibo, anexa a dicha moción, aparece que la sentencia recurrida fue dictada el 28 de mayo de 1941; que el escrito-de apelación fué radicado el 18 de junio de 1941 y notificado a los apelados el 21 del mismo mes; y que desde esta última fecha los demandantes-apelantes no han practicado gestión alguna para per-feccionar su apelación;
Por lo tanto, visto el artículo 59 del Reglamento de este tribunal se declara con lugar dicha moción y se desestima por abandono el recurso.